K&L Gates LLP State Street Financial Center One Lincoln Street Boston, MA 02111 T +1 +1 klgates.com VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 George P. Attisano george.attisano@klgates.com October 9, 2015 Re: John Hancock Investment Trust (the “Trust”), on behalf of: John Hancock Global Real Estate Fund (the “Fund”) File Nos. 002-10156; 811-00560 Ladies and gentlemen: Enclosed for filing on behalf of the Trust pursuant to: (1) the Securities Act of 1933, as amended (the “1933
